Title: I. The Governor of Massachusetts to the Secretary of State, 25 October 1790
From: Hancock, John
To: Jefferson, Thomas



Sir
Boston Oct. 25: 1790

Having laid your Letter of the 24th. of August last before the Legislature of this Commonwealth; an order passed that assembly appointing a Committee to meet as soon as may be, and consult, and determine the proper means of obtaining full, and authentic information respecting the Whale, and Cod fisherys as heretofore, and now carried on in this Commonwealth and to lay the same before the Governor, to be transmitted to you agreeable to your request. The Committee have since met, and made their report which is accordingly inclosed. The fisherys altho particularly beneficial to this State must at the same Time be of very great advantage, for obvious reasons, to the United States.—I flatter myself that due attention will be had to so interesting a Subject, and am with great Esteem, and respect Your obedient & very huml. Servt.

[John Hancock]

 